DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submissions dated 04/12/2022 & 09/30/2022.  Claims 1–33 are pending.
Election/Restrictions
Claims 12–27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism that opens and closes the plurality of gates” in claim 7, which lacks sufficient structure to allow an interpretation of the limitation (see § 112 rejection below).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “a mechanism that opens and closes the plurality of gates” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5 & 8–11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0146292 to O’Gary in view of US 2004/0187416 to Grossman et al and US 3,557,979 to Zortman.
With regard to claim 1, O’Gary discloses a grain tower (¶ 0006), comprising: a silo (300) (Fig. 3); a false bottom (310) including upward slanted portions and downward slanted portions (Fig. 3); a plurality of ventilation openings (316) adapted to allow air to pass through, but not grain to pass through (Fig. 3; ¶ 0071); and an extraction opening adapted to extract grain from the silo (300) (Fig. 3; ¶ 0071).
O’Gary fails to disclose alternating upward slanted portions and downward slanted portions.  Grossman teaches a false bottom (16) including alternating upward slanted portions and downward slanted portions (¶ 0023; Figs. 1 & 3).  It would have been obvious to one of ordinary skill in the art to combine the grain bin of O’Gary with the alternating upward and downward slanted portions because such a combination would have had the added benefit of increased strength and weight capacity.
O’Gary fails to disclose a plurality of extraction openings adapted to extract grain from the silo.  Zortman teaches a plurality of extraction openings (space in which augers (14) are placed) adapted to extract grain from the silo (2) (Figs. 1–3; Col. 2, lines 6–35, 53–58).  It would have been obvious to one of ordinary skill in the art to combine the grain bin of O’Gary with the plurality of extraction openings because such a combination would have had the added benefit of allowing the grain to be evenly and uniformly removed from the bin.
With regard to claim 2, O’Gary as previously combined with Grossman further discloses the false bottom (Grossman: 16) has a sawtooth pattern where the upward slanted portions and the downward slanted portions are generally planar (Grossman: ¶ 0023; Figs. 1 & 3).
With regard to claim 3, O’Gary as previously combined with Grossman further discloses the false bottom (Grossman: 16) is defined by a plurality of elongated sections that are arranged side edge to side edge (Grossman: ¶ 0023; Figs. 1 & 3; “corrugated”).
With regard to claim 4, O’Gary as previously combined with Zortman further discloses a plurality of joining pieces with one each located at each of the plurality of extraction openings (Zortman: space in which augers (14) are placed) to direct the grain to a drop tube (Zortman: 16) (Zortman: Figs. 1–3; Col. 2, lines 6–35, 53–58).
With regard to claim 5, O’Gary as previously combined with Zortman further discloses a drop tube (Zortman: 16) coupled to each of the plurality of extraction openings (Zortman: space in which augers (14) are placed) to direct the grain to an extractor (Zortman: 42) (Zortman: Figs. 1–3; Col. 2, lines 6–35, 53–58).
With regard to claim 8, O’Gary as previously combined with Zortman further discloses an extraction system comprising a plurality of extraction inlets (Zortman: location where augers (14) dump into central opening (16)) (Zortman: Figs. 1–3; Col. 2, lines 6–35, 53–58), wherein each of the plurality of extraction openings (Zortman: space in which augers (14) are placed) is adapted to feed grain to one of the plurality of extraction inlets (Zortman: location where augers (14) dump into central opening (16)) (Zortman: Figs. 1–3; Col. 2, lines 6–35, 53–58).
With regard to claim 9, O’Gary as previously combined with Zortman further discloses the extraction system comprises a plurality of extractors (Zortman: 14) (Zortman: Figs. 1–3; Col. 2, lines 6–35, 53–58).
With regard to claim 10, O’Gary as previously combined with Zortman further discloses each of the plurality of extractors (Zortman: 14) includes a plurality of extraction inlets (Zortman: location where augers (14) dump into central opening (16)) and a same number of extraction inlets as extraction openings (Zortman: Figs. 1–3; Col. 2, lines 6–35, 53–58).
With regard to claim 11, O’Gary fails to disclose a cross section of the grain tower is rectangular.  It would have been an obvious matter of design choice to use a grain tower having a rectangular cross section, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art when the choice of shape has no significant impact on the operation of the invention.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  A rectangular cross section would have the added benefit of a more uniform removal of grain across the bin cross section by having the extractors evenly spaced instead of positioned at increasing distances due to the angle of orientation (hub & spoke design).
Claims 6–7 are rejected under 35 U.S.C. 103 as being unpatentable over O’Gary in view of Grossman and Zortman, as applied to claim 1 above, and further in view of US 322,257 to Chase et al.
With regard to claim 6, O’Gary fails to disclose a plurality of gates with one each adapted to control the flow of grain through a respective one of the plurality of joining pieces.  Chase teaches a plurality of gates (E) with one each adapted to control the flow of grain through a respective one of the plurality of joining pieces (Fig. 5; Pg. 2, col. 1, lines 19-30).  It would have been obvious to one of ordinary skill in the art to combine the grain bin of O’Gary with the plurality of gates of Chase because such a combination would have had the added benefit of prevented the grain from being prematurely discharged.
With regard to claim 7, O’Gary as previously combined with Chase further discloses a mechanism (Chase: e) that opens and closes the plurality of gates (Chase: E) (Chase: Fig. 5; Pg. 2, col. 1, lines 19-30).
Claims 29 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over O’Gary in view of Grossman and Zortman, as applied to claim 1 above, and further in view of US 3,339,691 to Schlagel, Jr. et al.
With regard to claim 29, O’Gary fails to disclose a Y-shaped drop tube coupled to a pair of the plurality of extraction openings to direct the grain to an extractor.  Schlagel, Jr. teaches a Y-shaped drop tube (30) coupled to a pair of the plurality of extraction openings (15) to direct the grain to an extractor (14) (Fig. 4).  It would have been obvious to one of ordinary skill in the art to combine the grain bin of O’Gary with the Y-shaped drop tubes of Schlagel, Jr. because such a combination would have had the added benefit of allowing a uniform removal of grain to be deposited in a single location and provide redundancies in the event one of the tubes became blocked.
With regard to claim 31, O’Gary as previously combined with Schlagel, Jr. further discloses a plurality of joining pieces (Schlagel, Jr.: 31) with one each located at a pair of the plurality of extraction openings (Schlagel, Jr.: E) to direct the grain to a drop tube (Schlagel, Jr.: 30) (Schlagel, Jr.: Fig. 4).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over O’Gary in view of Grossman, Zortman, and Schlagel, Jr., as applied to claims 1 & 31 above, and further in view of CN 112,352,558 to Yang.
With regard to claim 33, O’Gary fails to disclose a plurality of gates (shown but not labeled) with one each adapted to control the flow of grain through a respective one of the plurality of joining pieces.  Yang teaches a plurality of gates with one each adapted to control the flow of grain through a respective one of the plurality of joining pieces (Fig.).  It would have been obvious to one of ordinary skill in the art to combine the grain bin of O’Gary with the controllable gate of Yang because such a combination would have had the added benefit of allowing each chute to be individually controlled.
Allowable Subject Matter
Claims 28, 30, & 32 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant is reminded that withdrawn claims may be rejoined if those claims are amended to include the above noted allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
October 17, 2022